Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: in combination with other claimed limitations, the prior arts of record fail to disclose or suggest the at least one dual-polarised low-band radiating element are spaced; the at least one dual-polarised low-band radiating element comprising at least four directive radiating element devices, each of the at least four directive radiating element devices having a continuous directive structure, two adjacent directive radiating element devices among the at least four directive radiating element devices being offset relative to one another by at least approximately 90° and separate from one another with a slot, the at least four directive radiating element devices delimit an accommodation space, as required by amended claim 1; and the prior arts of record fail to disclose or suggest the dipole signal wing of the second dipole radiating clement dips under the dipole signal wing of the first dipole radiating element, or the dipole ground wing of the second dipole radiating element dips under the dipole ground wing of the first dipole radiating clement, or the dipole ground wing of the first dipole radiating element dips under the dipole signal wing of the second dipole radiating element, or the dipole signal wing of the second dipole radiating element dips under the dipole ground wing of the first dipole radiating element, as required by claim 28.
Claims 1-3, 8, 11-15, and 18-28 are now in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/VIBOL TAN/Primary Examiner, Art Unit 2844